Order filed June 13, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00412-CV
                                   ____________
                       J.M. ARPAD LAMELL, Appellant
                                         V.
  INDYMAC MORTGAGE SERVISES F.S., A DIVISION OF ONE WEST
          BANK, FSB, A FOREIGN CORPORATION., Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11491


                                   ORDER

      The clerk’s record was filed May 31, 2012. On May 31, 2013, appellee filed
a motion to dismiss this interlocutory appeal as moot, asserting that the trial court
has signed a final summary judgment order. Appellee has not furnished a copy of
the order, however. Accordingly, we issue the following order: See Tex. R. App. P.
34.5(c).
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 21, 2013, containing the Order Granting OneWest Bank,
FSB's motion for summary judgment signed on or about April 12, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2